WiNsnow, C. J.
Undoubtedly the words “additions thereto,” when used with reference to a building, ordinarily refer to some structure physically attached to or connected with the building itself. We think the word “additions” was so used in the policies before us, with the idea of covering future enlargements. This seems to follow as a natural result from the fact that in the policies before us the various buildings insured are separately named and a specific sum placed on each building and the “additions thereto.” Was the building destroyed an addition to some particular building, and if so to which building ? ' The impossibility of picking out any particular building to which it was an addition, combined with the fact that the additions named in the policies are all additions to particular buildings, add strength to the view that the word was used in its usual and ordinary sense in the policies and hence that the building destroyed was not covered. Upon this question the citation of authorities would be of little value. Doubtless the word “additions” sometimes *458is used to cover structures not physically connected with tbe principal building, and when that intent appears it will be so construed, but we are convinced that it was not used with that intent here.
By the Court. — Order reversed, and action remanded with directions to sustain the demurrer to the complaint.